Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-5, drawn to an aluminum alloy plate for a case of an electronic product, classified in class C22C21/00, in the reply filed on 7/29/2022 is acknowledged with traverse. The traverse is based on that there is no serious burden would be required to examine all of the pending claims. In response, As pointed out in the “Requirement for Restriction/election” dated 5/12/2022, Invention II and Inventions III are related as process of making. Searching the alloy composition claims (Invention I) may not necessary to search the claimed manufacturing process (Invention II-III), which will lead serious burden for the instant examination. Therefore, the requirement is still deemed proper.
Claims 6-16 are withdrawn from consideration as non-elected claims, claims 1-5 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 1 is objected to because of the following informalities: 1) the term “a refining manner T” in the line 16  of the instant claim is unclear.  Suggested to be amended as “a tempering treatment T”; 2) “an anodized aluminum layer anodized on…” is suggested as “an anodized aluminum layer 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed Figs of the instant specification. In the instant case, 1) there is no specific limitation for “an internal layer” (ln.14-15 of the instant claim) to indicate the difference between this “an internal layer” layer to the “intermediate layer”. 2) “an outer surface” in last line of the instant claim is not clear since it is not sure whether this layer including external layer surface only or it also includes internal surface. Since claims 4-5 depend on claim 1, they are also rejected.  
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, The term “a hot rolling manner” on line 13 of in claim 1; “a cold rolling manner”; “a refining manner” on line 16 of claim 1; and “a refining manner” on line 2 of claim 4 is a unclear term which renders the claim indefinite. The term “manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 2017/0173742 A1, thereafter PG’742) in view of Brooker et al (US 5,723,221, thereafter US’221).
Regarding claim 1, PG’742 teaches an aluminum alloy clad plate with a laminated plate in which aluminum alloy layers are laminated onto each other for structural members (Abstract, Figs., tables 1-2, and claims of PG’742), which reads on the composite Al alloy plate as recited in the instant claim. PG’742 provides examples with ADA or ADADA laminated Al plate (A is Al-Mg alloy—5xxx and D is Al-Zn alloy—7xxx alloy) in table 1-2 of PG’742 (example #13 and #1 in table 2 of PG’742), which reads on the first Al intermediate layer (6xxx-8xxx series Al alloy), second Al external layer (1xxx-5xxx series Al alloy), internal layer, and forming a laminated compound Al alloy plate as recited in the in the instant claim. Since the examples of PG’742 provides total thickness of plate is 1 mm for examples #1 and #13 and PG’742 specify that each of the plates was produced to make the respective thicknesses (clad ratios) of its aluminum alloy layers equal to each other (par.[0208] of PG’742). Therefore, the ratios of thickness of the internal layer and external layer  calculated from the examples #1 and #13 and PG’742 are within the claimed ratio as recited in the instant claim. Regarding the hot rolling manner, cold rolling manner, and refining manner T, which are recognized as process limitations in a product-by-process claim. The claimed composite Al-alloy structures in claim 1 is manipulated by the composite Al-alloy structure itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R-1]. Actually, PG’742 teaches applying hot-rolling for laminating, cold rolling for proper thickness (par.[0079) of PG’742) and heat treatment after cold rolling (par.[0083] of PG’742). PG’742 does not specify anodized Al layer on the Al alloy surface. However, forming an anodized Al layer on the Al alloy surface is a well-known technique as demonstrated by US’221. US’221 teaches a press plate for decorative laminate production has an aluminum alloy core plate. US’221 specify producing an anodized aluminum press plate offering significantly greater wear life in the production of decorative laminates. (Col.1, lns.6-15 and Col.5, lns.46-50 of US’221). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique of anodizing aluminum surface to form an anodized surface layer on the aluminum alloy plate as demonstrated by US’221 for the composite Al alloy plate PG’742 in order to significantly increase the wear life in the production of decorative laminates. (Col.1, lns.6-15 and Col.5, lns.46-50 of US’221).
Regarding claim 2, PG’742 provides total thickness of plate is 1 mm for examples #1 and #13, which reads on the claimed thickness of the composite Al plate as claimed in the instant claim. The claimed elongation for the composite Al alloy plate, TS for the intermediate layer, and TS for the external layer are recognized as material properties fully depended on the material and structures of the composite Al alloy. Since PG’742 teaches the same stacked Al alloy plate with the same 7000 and 5000 series Al alloy and similar anodized Al layer on the out surface manufactured by the same hot-rolling, cold rolling, and heat treatment as indicated in the instant invention, the claimed properties, for example: elongation for the composite Al alloy plate, TS for the intermediate layer, and TS for the external layer would be highly expected for the composite Al alloy plate of PG’742 in view of US’221. MPEP 2112 01 and 2145 II.
Regarding claim 3, PG’742 provides examples with ADA or ADADA laminated Al plate (A is Al-Mg alloy—5xxx and D is Al-Zn alloy—7xxx alloy) in table 1-2 of PG’742 (example #13 and #1 in table 2 of PG’742), which covers the claimed 7075 and 5052 alloys as claimed in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition as claimed from the disclosure of PG’742 since PG’742 teaches the same steel sheet for the same hot-stamping application throughout whole disclosing range. The claimed elongation for the composite Al alloy plate, TS for the intermediate layer, and TS for the external layer are recognized as material properties fully depended on the material and structures of the composite Al alloy. Since PG’742 teaches the same stacked Al alloy plate with the same 7000 and 5000 series Al alloy and similar anodized Al layer on the out surface manufactured by the same hot-rolling, cold rolling, and heat treatment as indicated in the instant invention, the claimed properties, for example: elongation for the composite Al alloy plate, TS for the intermediate layer, and TS for the external layer would be highly expected for the composite Al alloy plate of PG’742 in view of US’221. MPEP 2112 01 and 2145 II.
Regarding claim 4, the hot rolling, cold rolling, and refining treatment T6 (solution treatment and aging) are recognized as process limitations in a product-by-process claim. The claimed composite Al-alloy compositions and structures are manipulated by the composite Al-alloy structure itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R-1]. Actually, PG’742 teaches applying hot-rolling for laminating, cold rolling for proper thickness (par.[0079) of PG’742), heat treatment after cold rolling (par.[0083] of PG’742), and more specifically, T6 treatment (par.[0127] of PG’742), which reads on the claimed process steps as recited in the instant claim.
Regarding claim 5, PG’742 provides total thickness of plate is 1 mm for examples #1 and #13 and PG’742 specify that each of the plates was produced to make the respective thicknesses (clad ratios) of its aluminum alloy layers equal to each other (par.[0208] of PG’742). Therefore, the ratios of thickness of the internal layer and external layer calculated from the examples #1 and #13 and PG’742 are within the claimed ratio as recited in the instant claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734